Case 2:19-cv-10251-CJC-AS Document 1-3 Filed 12/03/19 Pagelof3 Page ID #:22

EXHIBIT “C”
Case 2:19-cv-10251-CJC-AS Document 1-3 Filed 12/03/19 Page 2of3 Page ID #:23

Lisa Vondran

 

Subject: FW: Case #969 FINAL NOTICE OF DEMAND COPYRIGHT PHOTO INFRINGEMENT
Attachments: 969 VACATION RENTAL IN MAMMOTH DEMAND PACKET.pdf; 969 VACATION
RENTAL IN MAMMOTH COMPLAINT.docx.pdf

From: McGucken Golden Ratio Phi Art Design Photography <goldennumberratio@gmail.com>
Sent: Sunday, November 3, 2019 2:05 PM

To: Steve Vondran <steve@vondranlegal.com>; Lisa Vondran <lisa@vondranlegal.com>
Subject: Fwd: Case #969 FINAL NOTICE OF DEMAND COPYRIGHT PHOTO INFRINGEMENT

Greetings Steve & Lisa!

Hope all is great! | have been in Wyoming, Colorado, and Utah chasing the autumn colors, and | have tons of epic shots
to finish!

| just noticed that the attached "Case #969: Vacation Rental in Mammoth" still has the infringing image live on their site
today:

https://vacationrentalinmammoth.com/wp-content/uploads/2018/11/7.jps
12/3/2019 Case 2:19-cv-10251-CJC-AS Document 1-37 ineiR9001290B/19 Page 3of3 Page ID #:24

 

 

https://vacationrentalinmammoth.com/wp-content/uploads/2018/11/7.jpg 1/1
